     Case 2:19-cv-01449-JCM-NJK Document
     Case 2:19-cv-01449-JCM-NJK Document 57
                                         58 Filed
                                            Filed 09/10/20
                                                  09/14/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2




 1    PHILIP J. TRENCHAK, ESQ.
      Nevada Bar No. 9924
 2    VICTORIA C. MULLINS, ESQ.
      Nevada Bar No. 13546
 3    MULLINS & TRENCHAK, ATTORNEYS AT LAW
      1614 S. Maryland Pkwy
 4    Las Vegas, Nevada 89104
      Tel: (702) 778-9444
 5    Fax: (702) 778-9449
      E: phil@mullinstrenchak.com
 6    E: victoria@mullinstrenchak.com
      Attorneys for Plaintiff
 7
      -AND-
 8
      JENNY L. FOLEY, Ph.D., ESQ.
 9    Nevada Bar No. 9017
      E-mail: jfoley@hkm.com
10    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
11    Las Vegas, Nevada 89104
      Tel: (702) 805-8340
12    Fax: (702) 805-8340
      E-mail: jfoley@hkm.com
13    Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF NEVADA
15
       CHRISTINE HASKIN, an Individual,
                                              CASE NO.: 2:19-cv-01449-JCM-NJK
16
                       Plaintiff,
17
       vs.
                                                 STIPULATION AND ORDER FOR
18                                                DISMISSAL WITH PREJUDICE
       STATE OF NEVADA ex rel. BOARD OF
       REGENTS OF THE NEVADA SYSTEM
19
       OF HIGHER EDUCTION ON BEHALF
       OF THE UNIVERSITY OF NEVADA,
20
       LAS VEGAS,
21
                       Defendant.
22

23    ///

24    ///


                                          Page 1 of 2
     Case 2:19-cv-01449-JCM-NJK Document
     Case 2:19-cv-01449-JCM-NJK Document 57
                                         58 Filed
                                            Filed 09/10/20
                                                  09/14/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 2
                                                                     2




 1           IT IS HEREBY STIPULATED by and between Plaintiff CHRISTINE HASKIN

 2    (“Plaintiff”) and Defendant STATE OF NEVADA ex rel. BOARD OF REGENTS OF THE

 3    NEVADA SYSTEM OF HIGHER EDUCATION ON BEHALF OF THE UNIVERSITY OF

 4    NEVADA, LAS VEGAS (“Defendant”), by and through their attorneys of record, that this matter

 5    be dismissed, and any and all claims Plaintiff had or may have had against Defendant, that are

 6    contained in, reasonably related to, or could have been brought in the above-captioned action, are

 7    hereby dismissed, with prejudice, in their entirety.

 8           IT IS FURTHER STIPULATED that each party shall bear their own fees and costs.

 9           IT IS SO STIPULATED.

10    DATED this 10th day of September, 2020.           DATED this 10th day of September, 2020.

11    HKM EMPLOYMENT ATTORNEYS LLP                      UNIVERSITY OF NEVADA, LAS VEGAS

12
      By: /s/ Jenny L. Foley __________________         By: /s/ David R. Keene II _______________
13       JENNY L. FOLEY (Bar No. 9017)                      DAVID R. KEENE II (Bar No. 11826)
         1785 East Sahara, Suite 300                        Assistant General Counsel
14       Las Vegas, Nevada 89104                            4505 S. Maryland Pkwy
         Telephone: (702) 805-8340                          Box 451085
         Facsimile: (702) 805-8340                          Las Vegas, Nevada 89154-1085
15
         Email: jfoley@hkm.com                              Telephone: (702) 895-5185
         Attorneys for Plaintiff
16                                                          Facsimile: (702) 895-5299
                                                            Email: david.keene@unlv.edu
17                                                          Attorney for Defendant

18                                              ORDER

19                                              IT IS SO ORDERED:

20
                                                ___________________________________
21                                              UNITED STATES DISTRICT COURT JUDGE
                                                             September 14, 2020
22                                              DATED:

23

24


                                                  Page 2 of 2
